Case 6:20-cv-00701-WWB-DCI Document 33 Filed 05/10/21 Page 1 of 4 PageID 813




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


SOUL QUEST CHURCH OF MOTHER )
EARTH, INC., a Florida Domestic         )
Non-Profit Corporation, on its own      )
behalf and on behalf of its members; and)
CHRISTOPHER YOUNG, individually )
and as spiritual leader of Soul Quest   )
Church of Mother Earth,                 )
                                        )
                            Plaintiffs, )
                                        )
vs.                                     )       Case No.: 6:20-cv-00701-WWB-DCI
                                        )
MERRICK B. GARLAND, Attorney            )
General of the United States of America;)
D. CHRISTOPHER EVANS, Acting            )
Administrator of the U.S. Drug          )
Enforcement Administration,             )
                                        )
                            Defendants. )
                                        )



    PLAINTIFFS’ UNOPPOSED MOTION FOR LEAVE TO EXCEED PAGE LIMITS
       RELATED TO AMENDED MOTION FOR PRELIMINARY INJUNCTION


       Plaintiffs, by and through their undersigned attorneys, hereby submit their

unopposed motion to exceed the page limit for their reply to Defendant’s Response to

Motion forTemporary Restraining Order and for Preliminary Injunction, and as grounds

thereforstate as follows:

       1.     Pursuant to Local Rule 3.01(g), counsel for Plaintiffs discussed thismotion

with Julie Straus Harris, Counsel for Defendants. Ms. Harris stated she had no objection

to the relief requested, herein.
Case 6:20-cv-00701-WWB-DCI Document 33 Filed 05/10/21 Page 2 of 4 PageID 814




       2.      On May 7, 2021, Plaintiffs filed their Amended Motion for Preliminary

Injunction [“Motion”] consisting of thirty-five (35) pages [Dkt. 31].

       3.      This page amount exceeded the limit allotted under Local Rule 3.01(a). The

Plaintiffs error was inadvertent, and the purpose of this Motion is to correct that error.

       4.      This case presents such extraordinary circumstances. Plaintiffs’ Motion

addresses a number of constitutional arguments and First Amendment issues, as well as

challenges made pursuant to the Religious Freedom Restoration Act (“RFRA”), to the

Defendants’ policies or lack thereof. Plaintiffs believe that additional ten (10) pages are

essential to thoroughly address the issues advanced, therein.

       5.      Furthermore, the Parties have also conferred and agreed that the

Defendants should be subject to reciprocal consideration on exceeding the page limit on

their responsive filing. Accordingly, the Parties further stipulate that the Defendants

should also be permitted to a responsive filling not exceeding thirty-five pages in total

length.

       WHEREFORE, based on the foregoing, Plaintiffs respectfully request leave to

exceed this the page limitation imposed under Local Rule 3.01(a), and to have their

previously-filed Amended Motion for Preliminary Injunction accepted – so long as it does

not to exceed thirty-five (35) pages in length, and that the District Court thus accept nunc

pro tunc the Amended Motion for Preliminary Injunction [Dkt. 31]. Further, the Plaintiffs

further request that, with the agreement of the Parties, the Defendant’s responsive

briefing be eligible for exceeding its page limit up to a revised limit of thirty-five (35) pages.



             REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK




                                                2
Case 6:20-cv-00701-WWB-DCI Document 33 Filed 05/10/21 Page 3 of 4 PageID 815




      Respectfully submitted this 10th day of May 2021.


                                         By: s/Derek B. Brett_________
                                         DEREK B. BRETT, ESQ.
                                         Fla. Bar No. 0090750
                                         BURNSIDE LAW GROUP
                                         109 Ilsley Avenue, Suite 9
                                         Halifax, Nova Scotia B3B 1S8
                                         Telephone: (902) 468-3066
                                         Facsimile: (902) 468-4803
                                         Email: dbb@burnsidelaw.net
                                         Lead Counsel for Plaintiffs

                                         s/A. Brian Phillips__________
                                         A. BRIAN PHILLIPS, ESQ.
                                         Fla. Bar No. 0067113
                                         A. BRIAN PHILLIPS, P.A.
                                         912 Highland Avenue
                                         Orlando, Florida 32803
                                         Telephone: (407) 872-0777
                                         Telecopier: (407) 872-0704
                                         Email: brian.phillips@phillips-law-firm.com
                                         Local Counsel for Plaintiffs

               CERTIFICATION PURSUANT TO LOCAL RULE 3.01(g)

      I HEREBY CERTIFY that, pursuant to Local Rule 3.01(g), the moving party has

conferred with opposing counsel. Following such discussion, the Parties stipulate in

agreement to the granting of the Plaintiffs’ Motion for Leave to Exceed Page Limit.




                                            3
Case 6:20-cv-00701-WWB-DCI Document 33 Filed 05/10/21 Page 4 of 4 PageID 816




                              CERTIFICATE OF SERVICE
                                     (CM/ECF)

       I HEREBY CERTIFY that, on this 10th day of May 2021, the undersigned

electronically filed the foregoing with theClerk of Court using the CM/ECF system, which

will send notification of the same via email to the designated attorney for the Defendants,

the   United    States     Department     of       Justice   and   Julie   Straus   Harris

(Julie.StrausHarris@usdoj.gov).

                                          By: s/Derek B. Brett_________
                                          DEREK B. BRETT, ESQ.




                                               4
